17DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office action is in reply to the election by applicant on 11/03/2020.
Claim 13 was elected by applicant due to a prior restriction requirement. 
Claims 1 - 12 have been withdrawn from consideration due to restriction requirement. 
Claim 13  is currently pending and has been examined.
This action is made non-final. 

Election/Restrictions
Applicant’s election without traverse of claim 13 in the reply filed on 12/06/2021 is acknowledged.  

Examiner Note
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31, lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. To the extent that further prosecution of this application is deemed warranted, 
 

Provisional Obvious Type Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim 13  in this application is provisionally rejected on the ground of provisional nonstatutory obvious type double patenting as being unpatentable over independent claims 1 and 23 of  application 17548508 to Boydell / Roseberry.  
Though the said applications have different Applicants, they share inventors.  This is a provisional rejection, because neither of these applications have yet to ripen into a patent. The claims at issue here, claim 13, and claim 23 of 17548508,  are virtually identical, and otherwise not patentably distinct from each other. The instant application also has each and every limitation of claim 1 of 17548508, save the final "verification" step. It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified claim elements here to add a "verification" step to claim 13 because the instant system would increase its efficiency and marketability by doing so.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant, regards as the invention. The claim term:
"system" (albeit in the ignorable preamble) 
is indefinite.  
The MPEP § 2173:  Claims Must Particularly Point Out and Distinctly Claim the Invention,  additionally points out that a patent application's claim language must be "definite", and claim language which does not comply with the above noted standard is "indefinite." It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. This claim(s) rejection requires that the applicant respond by explaining why the language is definite or by amending the claim, thus making the record clear regarding the claim boundaries prior to issuance. The examiner must clearly identify the language that causes the claim to be indefinite and thoroughly explain the reasoning for the rejection. That said, a person of ordinary skill in the art may reasonably come to differing conclusions as to what constitutes a "system" as above because it is indefinite as to whether the claimed "system" constitutes structure or software in accordance with the Disclosure. For the purposes of compact prosecution the examiner interprets these terms to include that said system may be either structural or not as per the above noted definition.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant, regards as the invention. The claim term:
"the investor operably connected to the bank, the payment agent further configured to receive data regarding one or more of a position of the investor in the security at an end of and a length of the interval,"  
is indefinite.  
The MPEP § 2173:  Claims Must Particularly Point Out and Distinctly Claim the Invention,  additionally points out that a patent application's claim language must be "definite", and claim language which does not comply with the above noted standard is "indefinite." It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. This claim(s) rejection requires that the applicant respond by explaining why the language is definite or by amending the claim, thus making the record clear regarding the claim boundaries prior to issuance. The examiner must clearly identify the language that causes the claim to be indefinite and thoroughly explain the reasoning for the rejection. That said, persons of ordinary skill in the art may reasonably come to differing conclusions as to what the above claim citation constitutes because it is indefinite as to whether the claimed "the investor operably connected to the bank, the payment agent further configured to receive data regarding one or more of a position of the investor in the security at an end of and a length of the interval," is referring to lengths, and/or ends vis a vis an interval. For the purposes of compact prosecution the examiner interprets the term to include the meaning that said position is evaluated at any point during the interval for any reason using length, end, shares, and/or money. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant, regards as the invention. The claim term:
"wherein computing further comprises dividing the sum of share-intervals for the investor by a sum of share-intervals for all investors, during the payment period, and then multiplying by the total distribution"
is indefinite.  
The MPEP § 2173:  Claims Must Particularly Point Out and Distinctly Claim the Invention,  additionally points out that a patent application's claim language must be "definite", and claim language which does not comply with the above noted standard is "indefinite." It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. This claim(s) rejection requires that the applicant respond by explaining why the language is definite or by amending the claim, thus making the record clear regarding the claim boundaries prior to issuance. The examiner must clearly identify the language that causes the claim to be indefinite and thoroughly explain the reasoning for the rejection. That said, persons of ordinary skill in the art may reasonably come to differing conclusions as to what the claim citation constitutes because it is indefinite as to whether the claimed "wherein computing further comprises dividing the sum of share-intervals for the investor by a sum of share-intervals for all investors, during the payment period, and then multiplying by the total distribution" is referring to  a money and/or time amount vis a vis a so called interval. For the purposes of compact prosecution the examiner interprets the term to include the meaning that said limitation refers to either money and/or time and/or shares. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant, regards as the invention. The claim term:
"where a share-interval comprises a product of a length of the interval at the end of which the investor owned the security and shares of the security owned by the investor at the end of,
is indefinite.  
The MPEP § 2173:  Claims Must Particularly Point Out and Distinctly Claim the Invention,  additionally points out that a patent application's claim language must be "definite", and claim language which does not comply with the above noted standard is "indefinite." It is of utmost importance that patents issue with definite claims that clearly and precisely inform persons skilled in the art of the boundaries of protected subject matter. This claim(s) rejection requires that the applicant respond by explaining why the language is definite or by amending the claim, thus making the record clear regarding the claim boundaries prior to issuance. The examiner must clearly identify the language that causes the claim to be indefinite and thoroughly explain the reasoning for the rejection. That said, persons of ordinary skill in the art may reasonably come to differing conclusions as to what the claim citation constitutes because it is indefinite as to whether the claimed "where a share-interval comprises a product of a length of the interval at the end of which the investor owned the security and shares of the security owned by the investor at the end of," is referring to  a money and/or time amount vis a vis a so called interval. For the purposes of compact prosecution the examiner interprets the term to include the meaning that said limitation refers to either money and/or time and/or shares. 
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 13 recites the limitation "the security issuer" several times.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if “the security issuer" is referring to the above cited "an issuer of a security"  and/or "the issuer".  A suggestion to overcome this rejection is to amend the claim such that the first reference to the object, for example, "customer" uses the term "a customer" (or "an" if the object starts with a vowel). The second and subsequent references to "customer" should then have "the" immediately preceding "customer". For the purposes of examination the examiner is interpreting the claim limitation to be referring to any sort of security issuer.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 13 recites the limitation language "the equitable allocation" several times.  There is insufficient antecedent basis for this limitation in the claim.  There is no "an equitable allocation" set forth above for the term to refer to. A suggestion to overcome this rejection is to amend the claim such that the first reference to the object, for example, "customer" uses the term "a customer" (or "an" if the object starts with a vowel). The second and subsequent references to "customer" should then have "the" immediately preceding "customer". For the purposes of examination the examiner is interpreting the claim limitation to be referring to any sort of distribution of any kind.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 13 recites the limitation "an investor" several successive times.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what the second such “an investor" is referring to.  A suggestion to overcome this rejection is to amend the claim such that the first reference to the object, for example, "customer" uses the term "a customer" (or "an" if the object starts with a vowel). The second and subsequent references to "customer" should then have "the" immediately preceding "customer". For the purposes of examination the examiner is interpreting the claim limitation to be referring to any sort of security issuer.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a completely undefined system, in the light of the Specification, (read, a "machine" per 35 USC 101) could include forms of non-transitory tangible media (aka "structure"). However the "system" could also include transitory propagating signals per se in view of the ordinary and customary meaning of the undefined "system" (aka, group, combination, scheme, method, way, procedure, methodology, etc.), wherein a "system" is not necessarily structure as above. This is especially true where the specification, as here, is completely silent vis a vis shedding light on just what a "system" is in this application. See MPEP 2111.01. Here, there is no computer, no memory, no processor, nor any other generic computer hardware in the claims (nor in the specification, nor the drawings), and the "system" as it were (only mentioned in claim 13's preamble, which preamble is to be ignored) could easily consist of transitory propagating signals per se. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
A claim drawn to such an above described system which may include both transitory and non-transitory embodiments as above may be amended to narrow the claim to cover only statutory embodiments (structure, i.e., a "machine" per 35 USC 101) to avoid a rejection under 35 U.S.C. § 101. This might be done by adding structure in the claims to augment the so called "system". We above noted however that no computer, processor, nor memory is contained in the specification. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101). The limited situations in which an amendment to cure this rejection could raise issues of new matter might occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure, and, therefore, will be rejected under 35 USC 112(a). See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).  Appropriate correction is required.
Claim 13 is additionally rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more (as below).

Independent claim 13 is directed to a system  (giving the Applicant the face value of the claims, noting however the above 35 USC 101 rejection pertaining to "system"), which is a statutory category of invention pursuant to 35 USC 101).  (Step 1: YES, the independent claim falls within a statutory category).
Independent "system" claim 13 recites:
an issuer of a security, the issuer configured to issue the total distribution of the security; a payment agent operably connected to the security issuer, the payment agent configured to instruct the security issuer to send the total distribution for a payment period comprising a plurality of intervals; a bank operably connected to the payment agent, the bank configured to receive the total distribution from the security issuer; and an investor operably connected to the payment agent, the investor operably connected to the bank, the payment agent further configured to receive data regarding one or more of a position of the investor in the security at an end of and a length of the interval, the payment agent further configured to aggregate the data, the payment agent further configured to determine if data is missing that the payment agent needs to compute the equitable allocation of the total distribution, the payment agent further configured to request that missing data needed to compute the equitable allocation be provided to the payment agent, the payment agent further configured to determine that the aggregated data needed to compute the equitable allocation has arrived to the payment agent, thereby concluding a data aggregation period, the payment agent further configured to compute an individual distribution equitably allocating a portion of the total distribution to an investor who owns the security at the end of at least one of the intervals, thereby computing the individual distribution payable to the investor, Attorney Docket No. BATL-100326PATENTwherein computing, by the payment agent comprises equitably allocating a portion of the total distribution to an investor who owns the security at the end of at least one of the intervals, wherein computing comprises calculating, for each investor in the security during the payment period, a sum over the payment period of share-intervals for the investor, wherein computing further comprises dividing the sum of share-intervals for the investor by a sum of share-intervals for all investors, during the payment period, and then multiplying by the total distribution, where a share-interval comprises a product of a length of the interval at the end of which the investor owned the security and shares of the security owned by the investor at the end of, the payment agent further configured to instruct the bank to send the individual distribution to the investor. 
The claim thus recites the abstract idea of:
distributing a thing of value to an investor. 
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental principal or practice and/or a commercial interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced claim limitations do not integrate the abstract idea into a practical application as those limitations simply apply generic computer components to the recited abstract idea. According to examiner's review, There is no computer related hardware cited in the entire disclosure.
Note that: examiner assumes for present analysis that there is computer hardware in the specification which might be  included in the claims via amendment, then said claim otherwise attempts to use a computer as a tool to perform the abstract idea. The computer hardware, if any, additional limitations of the claim are simply being applied as a tool as against the abstract idea. If the said computer hardware is absent from the Disclosure as it appears to be, then the claim represents a pure abstract idea, and therefore not in a patentable category per 35 USC 101.
The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. These computer / computer related elements are simply applied as tools to the abstract idea. The limitations of the above analyzed claim(s) are all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). The claims' additional elements (noted above) do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and those additional elements are also set forth at a high level of generality. 
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in the claims do not integrate the abstract idea into a practical application).
The claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements consisting here of various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it. Mere instructions to perform a judicial exception by applying generic computer components to it cannot provide an inventive concept. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. The above noted non-computer related elements do not change the outcome of the analysis, as they all depend from said independents and they simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).

Claim 13 is not patent-eligible pursuant to 35 USC 101.  
 


Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.



Claim 13  is rejected pursuant to 35 USC 103 as being unpatentable over McCabe (US7983981B1) in view of Pizzi (US20200013123A1).

Regarding claim 13:
McCabe discloses:
an issuer of a security, the issuer configured to issue the total distribution of the security; a payment agent operably connected to the security issuer, the payment agent configured to instruct the security issuer to send the total distribution for a payment period comprising a plurality of intervals; a bank operably connected to the payment agent, the bank configured to receive the total distribution from the security issuer; and an investor operably connected to the payment agent, the investor operably connected to the bank, the payment agent further configured to receive data regarding one or more of a position of the investor in the security at an end of and a length of the interval, the payment agent further configured to aggregate the data, ("A collective investment vehicle that provides cash distributions. The distributions provide a cash flow to holders of the collective investment vehicle securities, and also allow the value of the collective investment vehicle securities to be reset to a target level. The distributions may be scheduled to occur periodically, or may be based on the occurrence of specific events including company events, economic events, political events, etc. In some embodiments, the funds required for cash distributions are obtained without incurring any capital gains, and the distributions may be treated as a return of capital.", [ABSTRACT]) and ("In still another embodiment, each of the record keeper systems 112 may include one or more of the following: a broker system, an investor account, a trustee system, and a bank database.", [col. 3: 61 - 64]) and ("In still another embodiment, the CIV system 102 may include an authentication and authorization server 104, an order processing server 126, a CIV management server 134, 10 15 25 30 35 40 45 50 55 60 65 4 and numerous electronic databases including a CIV Security account 106, a cash account 136, a plurality of asset security accounts 116, and a plurality of investor accounts 128. Each of the electronic databases may be queried according to an SQL language or a custom querying method. The asset Security accounts 116 may include a plurality of fund-issued security accounts and a plurality of fund underlying security accounts (not shown).,", [col. 3: line 65 - col. 4: line 8]) 4:  the McCabe system is capable of each of the above limitations;
the payment agent further configured to compute an individual distribution equitably allocating a portion of the total distribution to an investor who owns the security at the end of at least one of the intervals, thereby computing the individual distribution payable to the investor, Attorney Docket No. BATL-100326PATENTwherein computing, by the payment agent comprises equitably allocating a portion of the total distribution to an investor who owns the security at the end of at least one of the intervals, ("("A collective investment vehicle that provides cash distributions. The distributions provide a cash flow to holders of the collective investment vehicle securities, and also allow the value of the collective investment vehicle securities to be reset to a target level. The distributions may be scheduled to occur periodically, or may be based on the occurrence of specific events including company events, economic events, political events, etc. In some embodiments, the funds required for cash distributions are obtained without incurring any capital gains, and the distributions may be treated as a return of capital.", [ABSTRACT]);
wherein computing comprises calculating, for each investor in the security during the payment period, a sum over the payment period of share-intervals for the investor, wherein computing further comprises dividing the sum of share-intervals for the investor by a sum of share-intervals for all investors, during the payment period, ("Elements of computer system 102, such as CIV management server 134, determines the distribution amount by querying a data store to obtain the necessary parameters depending on the selected distribution plan, such as the fixed distribution amount, the percentage of asset value, data necessary to calculate asset value, data necessary to calculate asset gain or loss, and the like.", [col. 6: 53 - 59]);
and then multiplying by the total distribution, where a share-interval comprises a product of a length of the interval at the end of which the investor owned the security and shares of the security owned by the investor at the end of, the payment agent further configured to instruct the bank to send the individual distribution to the investor. The computer system 102 may query the database 116 to determine the security quantity and price information, analyze the asset security values, and determine that a sufficient amount of gain has been achieved. This may be done by the computer performing a comparison of the amount of gain calculated to a predetermined amount of gain, or threshold, and then initiating a trigger event via event trigger 114.", [col. 6: 20 - 26]).
McCabe does not expressly teach, but Pizzi teaches:
the payment agent further configured to determine if data is missing that the payment agent needs to compute the equitable allocation of the total distribution, the payment agent further configured to request that missing data needed to compute the equitable allocation be provided to the payment agent, the payment agent further configured to determine that the aggregated data needed to compute the equitable allocation has arrived to the payment agent, thereby concluding a data aggregation period, ("Additionally or alternatively, UCEP is configured to prompt a party to enter missing data via, e.g., a graphical user interface (GUI), email, Short Message Service (SMS) message or other means of notification, which can then be automatically saved by UCEP and added to the party's profile, for example.", [041]) and ("and, if some information is still required, prompt the party to enter the missing data", [047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified McCabe to incorporate the teachings of Pizzi because McCabe would be more efficient if it were to expressly utilize / seek out missing information when necessary. ("As a further example, UCEP can provide technology such as an indicator (e.g., an icon) within a GUI that, when selected by a sponsor and/or investor (e.g., via a mouse, touch screen or other input device), causes UCEP to automatically send to Mercer some or all of the required data (e.g., data associated with a party's profile) to produce a Mercer report and, if some information is still required, prompt the party to enter the missing data", [047])
Conclusion

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Sullivan (US20060089892A1) - Methods and apparatus are provided for determining a minimum distribution rate and an investment allocation among individual investments of different types, including income generating investments that may be counter-balanced by principal protection investments, according to predefined ratios, determining a distribution amount based upon a performance level of individual investments and the minimum distribution rate, and determining at least a portion of individual investments to liquidate to fund the distribution amount. The minimum distribution rate is greater than a predefined percentage of a current value of the investment per year and is maintained at a level at least equal to a highest level of all prior years. The present invention further provides distribution types that allow selection of a distribution method that best suits an investor's requirements. The distribution type selection provides methods for determining the amount of a distribution for a given period and how the distribution is to be funded. 
Graff (US7865416B1)  -Illustratively, there can be a securitization system that is comprised of a computer or computers using a network, and a process, for the conversion of assets into marketable securities. In one embodiment, the securitization system includes a distribution system to distribute at least some of the marketable securities generated by the securitization system to one or more buyers. The process may utilize a new definition of securitization that expands the universe of securitizable assets, the universe of asset securitization methodologies, and the universe of securities that can be designed and generated thereby. 
Graff (US8510190B1)  - llustratively, there can be a securitization system that is comprised of a computer or computers using a network, and a process, for the conversion of assets into marketable securities. In one embodiment, the securitization system includes a distribution system to distribute at least some of the marketable securities generated by the securitization system to one or more buyers. The process may utilize a new definition of securitization that expands the universe of securitizable assets, the universe of asset securitization methodologies, and the respective universes of securities and investment assets that can be designed and generated thereby.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850.  The examiner can normally be reached, M - F, 9 - 5, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Michael Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have  any questions regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

	/MATTHEW COBB/            Examiner, Art Unit 3698
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698